Case 3:21-mc-80007-SK Document 1-5 Filed 01/12/21 Page 1 of 8




          EXHIBIT 4
                       Case 3:21-mc-80007-SK Document 1-5 Filed 01/12/21 Page 2 of 8
AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                            for the
                                                           Eastern District of Texas
                                                       __________              __________

                Maplebear Inc. dba Instacart                                   )
                               Plaintiff                                       )
                                  v.                                           )      Civil Action No.      2:20-cv-240-JRG
       Cornershop Technologies, Inc.; Cornershop                               )
               Technologies LLC; et al.                                        )
                              Defendant                                        )

                             SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION

 To:                                                               Uber Technologies, Inc.

                                                       (Name of person to whom this subpoena is directed)

       ✔
       u Testimony:   YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a
deposition to be taken in this civil action. If you are an organization, you must designate one or more officers, directors,
or managing agents, or designate other persons who consent to testify on your behalf about the following matters, or
those set forth in an attachment:
See Attachment A


 Place: Keker, Van Nest & Peters LLP                                                   Date and Time:
           633 Battery Street                                                                            11/16/2020 9:00 am
           San Francisco, California 94111

          The deposition will be recorded by this method:

       ✔
       u Production:    You, or your representatives, must also bring with you to the deposition the following documents,
          electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the
          material: See Attachment A




       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        10/14/2020
                                   CLERK OF COURT
                                                                                         OR
                                                                                                               /s/ Niall Roberts
                                           Signature of Clerk or Deputy Clerk                                  Attorney’s signature

The name, address, e-mail address, and telephone number of the attorney representing (name of party)       Plaintiff
Maplebear Inc. dba Instacart                                            , who issues or requests this subpoena, are:
Niall Roberts; 633 Battery Street; San Francisco, California 94111; nroberts@keker.com; 415 391 5400

                                Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things before
trial, a notice and a copy of the subpoena must be served on each party in this case before it is served on the person to
whom it is directed. Fed. R. Civ. P. 45(a)(4).
                        Case 3:21-mc-80007-SK Document 1-5 Filed 01/12/21 Page 3 of 8

AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                 (i) disclosing a trade secret or other confidential research, development,
                                                                                   or commercial information; or
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                     (ii) disclosing an unretained expert’s opinion or information that does
person to attend a trial, hearing, or deposition only as follows:                  not describe specific occurrences in dispute and results from the expert’s
   (A) within 100 miles of where the person resides, is employed, or               study that was not requested by a party.
regularly transacts business in person; or                                            (C) Specifying Conditions as an Alternative. In the circumstances
   (B) within the state where the person resides, is employed, or regularly        described in Rule 45(d)(3)(B), the court may, instead of quashing or
transacts business in person, if the person                                        modifying a subpoena, order appearance or production under specified
      (i) is a party or a party’s officer; or                                      conditions if the serving party:
      (ii) is commanded to attend a trial and would not incur substantial               (i) shows a substantial need for the testimony or material that cannot be
expense.                                                                           otherwise met without undue hardship; and
                                                                                        (ii) ensures that the subpoenaed person will be reasonably compensated.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or              (e) Duties in Responding to a Subpoena.
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and                             (1) Producing Documents or Electronically Stored Information. These
   (B) inspection of premises at the premises to be inspected.                     procedures apply to producing documents or electronically stored
                                                                                   information:
(d) Protecting a Person Subject to a Subpoena; Enforcement.                           (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              must organize and label them to correspond to the categories in the demand.
responsible for issuing and serving a subpoena must take reasonable steps             (B) Form for Producing Electronically Stored Information Not Specified.
to avoid imposing undue burden or expense on a person subject to the               If a subpoena does not specify a form for producing electronically stored
subpoena. The court for the district where compliance is required must             information, the person responding must produce it in a form or forms in
enforce this duty and impose an appropriate sanction—which may include             which it is ordinarily maintained or in a reasonably usable form or forms.
lost earnings and reasonable attorney’s fees—on a party or attorney who               (C) Electronically Stored Information Produced in Only One Form. The
fails to comply.                                                                   person responding need not produce the same electronically stored
                                                                                   information in more than one form.
 (2) Command to Produce Materials or Permit Inspection.                               (D) Inaccessible Electronically Stored Information. The person
   (A) Appearance Not Required. A person commanded to produce                      responding need not provide discovery of electronically stored information
documents, electronically stored information, or tangible things, or to            from sources that the person identifies as not reasonably accessible because
permit the inspection of premises, need not appear in person at the place of       of undue burden or cost. On motion to compel discovery or for a protective
production or inspection unless also commanded to appear for a deposition,         order, the person responding must show that the information is not
hearing, or trial.                                                                 reasonably accessible because of undue burden or cost. If that showing is
   (B) Objections. A person commanded to produce documents or tangible             made, the court may nonetheless order discovery from such sources if the
things or to permit inspection may serve on the party or attorney designated       requesting party shows good cause, considering the limitations of Rule
in the subpoena a written objection to inspecting, copying, testing, or            26(b)(2)(C). The court may specify conditions for the discovery.
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested.        (2) Claiming Privilege or Protection.
The objection must be served before the earlier of the time specified for            (A) Information Withheld. A person withholding subpoenaed information
compliance or 14 days after the subpoena is served. If an objection is made,       under a claim that it is privileged or subject to protection as trial-preparation
the following rules apply:                                                         material must:
     (i) At any time, on notice to the commanded person, the serving party              (i) expressly make the claim; and
may move the court for the district where compliance is required for an                 (ii) describe the nature of the withheld documents, communications, or
order compelling production or inspection.                                         tangible things in a manner that, without revealing information itself
     (ii) These acts may be required only as directed in the order, and the        privileged or protected, will enable the parties to assess the claim.
order must protect a person who is neither a party nor a party’s officer from        (B) Information Produced. If information produced in response to a
significant expense resulting from compliance.                                     subpoena is subject to a claim of privilege or of protection as
                                                                                   trial-preparation material, the person making the claim may notify any party
 (3) Quashing or Modifying a Subpoena.                                             that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
  (A) When Required. On timely motion, the court for the district where            information and any copies it has; must not use or disclose the information
compliance is required must quash or modify a subpoena that:                       until the claim is resolved; must take reasonable steps to retrieve the
                                                                                   information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
                                                                                   subpoena or an order related to it.


                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
               Case 3:21-mc-80007-SK Document 1-5 Filed 01/12/21 Page 4 of 8




               ATTACHMENT A TO SUBPOENA TO UBER TECHNOLOGIES, INC.

          Pursuant to Rules 30, 34, and/or 45 of the Federal Rules of Civil Procedure, Defendant

Maplebear Inc. dba Instacart requests that You designate one or more officers, directors, or

managing agents to testify on the deposition topics identified below; and that You identify,

produce, and permit the inspection and copying of the documents and things listed below.

                                             DEFINITIONS

          1.       “You,” “Your,” and/or “Uber” means Uber Technologies, Inc. and its past and

present predecessors, successors, subsidiaries, divisions, parents, and affiliates, and all past and

present officers, directors, affiliates, agents, employees, consultants, accountants, attorneys,

representatives, and any other person or entity acting on behalf of any of the foregoing.

          2.       “Instacart” or “Plaintiff” refers to Plaintiff Maplebear Inc. dba Instacart.

          3.       “Cornershop” or “Defendant” means Defendants Cornershop Technologies, Inc.,

Cornershop Technologies LLC, and Delivery Technologies US, Inc., and their past and present

predecessors, successors, subsidiaries, divisions, parents, and affiliates, and all past and present

officers, directors, affiliates, agents, trustees, employees, consultants, accountants, attorneys,

representatives, and any other person or entity acting in whole or in part on behalf of any of the

foregoing.

          4.       “Document” is defined to be synonymous in meaning and equal in scope to the

usage of the term “documents or electronically stored information” in Fed. R. Civ. P. 34(a)(1)(A).

A draft or non-identical copy is a separate document within the meaning of this term.

          5.       “Identify,” when referring to a person, means to give, to the extent known, the

person’s full name, present or last known address, and when referring to a natural person,

additionally, the present or last known place of employment. Once a person has been identified in



                                                     1
1508220
                Case 3:21-mc-80007-SK Document 1-5 Filed 01/12/21 Page 5 of 8




accordance with this paragraph, only the name of that person need be listed in response to

subsequent discovery requesting the identification of that person.

           6.       “Identify,” when referring to documents, means to give, to the extent known, the

(i) type of document; (ii) general subject matter; (iii) date of the document; and (iv) author(s),

addressee(s) and recipient(s). In the alternative, the responding party may produce the documents,

together with identifying information sufficient to satisfy Fed. R. Civ. P. 33(d).

           7.       “Plaintiff” and “defendant” as well as a party’s full or abbreviated name or a

pronoun referring to a party mean the party and, where applicable, its officers, directors,

employees, partners, corporate parent, subsidiaries or affiliates. This definition is not intended to

impose a discovery obligation on any person who is not a party to the litigation.

           8.       “Person” is defined as any natural person or any legal entity, including, without

limitation, any business or governmental entity or association.

           9.       “Concerning” means relating to, referring to, describing, evidencing, or

constituting.

           10.      The terms “all,” “any,” and “each” shall each be construed as encompassing any

and all.

           11.      The connectives “and” and “or” shall be construed either disjunctively or

conjunctively, as necessary to bring within the scope of the discovery request all responses that

might otherwise be construed to be outside of its scope.

           12.      The use of the singular form of any word includes the plural and vice versa.

           13.      The use of any one gender includes the all other genders.




                                                     2
1508220
            Case 3:21-mc-80007-SK Document 1-5 Filed 01/12/21 Page 6 of 8




                                      DEPOSITION TOPICS

1.        The scraping of data or images by, with the involvement of, at the behest of, or for the
          benefit of Cornershop, whether directly or indirectly, and Uber’s knowledge of the same.

2.        Cornershop’s use in the United States of images, data, trademarks, or trade names
          without permission from their owners, and Uber’s knowledge of the same.

3.        Business models, forecasts, business plans, budgets, and variance analyses for
          Cornershop in the United States, including but not limited to ones concerning Cornershop
          as owned by or subsumed within Uber.

4.        The past, present, and future value, whether actual or potential, of Cornershop’s business
          and operations in the United States.

5.        Any actual or potential benefits, costs, and/or risks, whether monetary or nonmonetary,
          associated with or concerning the timing of Cornershop’s entry into the U.S. market.

6.        Uber’s search for, collection, and production of documents in connection with this
          litigation.




                                                   3
1508220
            Case 3:21-mc-80007-SK Document 1-5 Filed 01/12/21 Page 7 of 8




                       DOCUMENTS AND THINGS TO BE PRODUCED

1.        All documents concerning the scraping of data or images by, with the involvement of, at
          the behest of, or for the benefit of Cornershop, whether directly or indirectly, or Uber’s
          knowledge of the same.

2.        All documents concerning Cornershop’s actual or contemplated use in the United States
          of images, data, trademarks, or trade names without permission from their owners, or
          Uber’s knowledge of the same.

3.        All documents concerning any business model, forecast, business plan, budget, or
          variance analysis for Cornershop in the United States, including but not limited to ones
          concerning Cornershop as owned by or subsumed within Uber.

4.        All documents concerning the past, present, or future value, whether actual or potential,
          of Cornershop’s business or operations in the United States.

5.        All documents concerning any actual or potential benefits, costs, and/or risks, whether
          monetary or nonmonetary, associated with the timing of Cornershop’s entry into the U.S.
          market.

6.        All documents you relied on in preparing for the deposition noticed concurrently with
          these requests for production.




                                                   4
1508220
                 Case 3:21-mc-80007-SK Document 1-5 Filed 01/12/21 Page 8 of 8



           1                                         PROOF OF SERVICE
           2   I am employed in the City and County of San Francisco, State of California in the office of a
               member of the bar of this court at whose direction the following service was made. I am over the
           3
               age of eighteen years and not a party to the within action. My business address is Keker, Van
           4   Nest & Peters LLP, 633 Battery Street, San Francisco, CA 94111-1809.

           5   On October 14, 2020, I served the following document(s):

           6          SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION TO
                      UBER TECHNOLOGIES, INC.
           7
                 by FEDEX, by placing a true and correct copy in a sealed envelope addressed as shown
           8      below. I am readily familiar with the practice of Keker, Van Nest & Peters LLP for
           9      correspondence for delivery by FedEx Corporation. According to that practice, items are
                  retrieved daily by a FedEx Corporation employee for overnight delivery.
          10
                by E-MAIL VIA PDF FILE, by transmitting on this date via e-mail a true and correct
          11      copy scanned into an electronic file in Adobe “pdf” format. The transmission was reported
                  as complete and without error.
          12

          13    Michael A Jacobs                                     Colette Reiner Mayer
                Richard S J Hung                                     Morrison & Foerster LLP
          14    Morrison & Foerster LLP                              755 Page Mill Road
                425 Market Street, 32nd Floor                        Palo Alto, CA 94304
          15    San Francisco, CA 94105-2482                         Tel: 650-813-5600
                Tel: 415-268-7000                                    Fax: 650-494-0792
          16    Fax: 415-268-7522                                    Email: Cornershop_Instacart@mofo.com
          17    Email: Cornershop_Instacart@mofo.com

          18    John A Polito                                        Melissa Richards Smith
                Morgan Lewis & Bockius LLP                           Gillam & Smith, LLP
          19    One Market, Spear Street Tower                       303 South Washington Avenue
                San Francisco, CA 94105                              Marshall, TX 75670
          20    Tel: 415-442-1000                                    Tel: 903-934-8450
          21    Fax: 415-442-1001                                    Fax: 903-934-9257
                Email: cornershopinstacart@morganlewis.com           Email: melissa@gillamsmithlaw.com
          22                                                                nicole@gillamsmithlaw.com
                                                                            diana@gillamsmithlaw.com
          23
               Executed on October 14, 2020, at San Francisco, California.
          24
               I declare under penalty of perjury under the laws of the State of California that the above is true
          25
               and correct.
          26

          27

          28                                                 Jennifer Gray

                                                                 1
                                                        PROOF OF SERVICE
1517937
